DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 09/21/2022 have been fully considered.
With respect to the claim interpretation(s) under 35 U.S.C. § 112(f), applicant's arguments that applicant’s changes from “unit”/“units” to “device”/”devices,” respectively have overcome the 112(f) interpretations are not found persuasive because ‘device’ is merely another generic place holder that is interchangeable with unit. See MPEP  § 2181 I A. Thus, the claim interpretations are maintained.  
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s arguments that Kito and Jain do not teach or suggest “a rejected energy handling device configured to reuse beam energy rejected by the one or more energy patterning devices by recycling the rejected beam energy using beam shaping optics” are not found persuasive. 
In C2, L16-22, Kito states:
“a light collecting device is provided for collecting light beams reflected from those micromirrors excluded from the active area of the micromirror array and conducting the collected light beams back to the light source section, to reuse them for illuminating the micromirror array. Thereby, light efficiency is improved” 
  In C6, L49-53,  Kito states:
“the unnecessary light beams of each color reflected from the DMD 2 toward the reflection plate 61 are reused for illuminating the DMD 2 in addition to light beams of the same color that are emitted from one of three color LED devices 21 to 23”
 	In Fig. 7  of Kito, the beam energy rejected by DMD 2 is recycled by using beam optical shaping elements 62a, 62b, 63-65, and 26 and reused by DMD 2. In fact, the optical path of the rejected beam in Fig. 7 of Kito is patentably indistinct from the optical path of the rejected beam in applicant’s  independent claims and in Fig. 3C of applicant’s published application. 
	Thus, Kito clearly meets/suggests applicant’s amendment.
 	In  [0055], Jain states:
A significant portion of the mask 212 may be reflective, so a significant portion of beam 214 may be reflected and returned to energy-efficient re-reflecting homogenizer 29. Thus, the homogenizer 29 not only converts the incident laser beam to self-luminous radiation by multiple internal reflections, but also collects reflected radiation from reflective surfaces in the optical path such as the mask 212. After being re-reflected back into the illumination, these become a vastly complex system of radiation sub-beams caroming about within the chamber of the homogenizer 29, wherein they contribute to the spatially uniform self-luminous output. Energy that otherwise would have been lost is recollected and recycled back into the beam. Additionally, the extra trips through the homogenizer 29 augment the spatial uniformization of the beam beyond that provided by a single traversal. For a more-detailed description of the operation of the high-efficiency energy recycler, see U.S. Pat. No. 5,473,408.

	In [0055]  and Fig. 2  of Jain, Jain discloses/suggests that the beam energy rejected by mask 212 is recycled by using beam shaping optics within the chamber of the homogenizer and reused by mask 212. Thus, Jain clearly meets/suggests applicant’s amendment.
	For at least the reasons set forth above, the 103 rejections are maintained. 
With respect to the double patenting claim rejection(s), the terminal disclaimer accepted on 09/21/2022 has/have overcome the rejection(s). 
Specification
The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure of the patent and fails to mention the technical disclosure of the improvement. For instance, the abstract mentions “a multiple chamber design” whereas the claims of the patent do not. In addition, the abstract does not include applicant’s alleged novel improvement over the prior art of record.  As such, the abstract describes apparatuses already known in the art. Correction is required. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“one or more energy patterning devices configured to provide one or more two-dimensional patterned incident beams to process a powdered material” in claims 1 and 14 with corresponding structure disclosed in at least ¶¶ 0060-0061, 0074, and Fig. 3A-B of applicant’s published application.
“a rejected energy handling device configured to reuse beam energy rejected by the one or more energy patterning devices by recycling” in claims 1 and 14 with corresponding structure disclosed in at least ¶¶ 0062, 0077, Fig. 3C of applicant’s published application.
“a dispensing device to dispense a layer of the powdered material on a top surface of the powder bed inside the build chamber” in claim 8 with corresponding structure disclosed in at least ¶¶ 0072, Fig. 3A of applicant’s published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 8, 10-12, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda (US 5393482) in view of Kito (US 6862108) and/or Jain (US 20020130279). All references are of record. 
Regarding claims 1 and 14, Benda discloses an apparatus (laser sintering device: abstract, Fig. 1), comprising:
a print head comprising an energy source (10), the print head comprising one or more energy patterning devices (a shutter 26 and/or beam expander 46) configured to provide one or more two-dimensional patterned incident beams to process a powdered material (C4, L4-42, Figs. 1-2; wherein these components can be contained in a single laser package: C11, L38-45);
a build chamber (80) configured to at least partially surround a build platform (88) capable of holding a powder bed (68) formed by the powdered material (C4, L54-65, Figs. 1-2); and
an optical-mechanical assembly comprising optical components (scanning mirrors 60, 62) arranged to receive and direct the one or more incident beams into the build chamber (C4, L43-53, Figs. 1-2). 
	Benda further discloses to use energy not used for the sintering beam for heating (C2, L2, L13-34, Fig.1-2). Thus, Benda suggests/motivates to improve energy efficiency. However, Benda fails to disclose a rejected energy handling device configured to reuse beam energy rejected by the one or more energy patterning devices by recycling the rejected beam energy using beam shaping optics. 
In an analogous art, inventions directed to improving efficiency of optical/energy printers/systems, Kito discloses to include a rejected energy handling device (light collecting device) configured to reuse beam energy rejected by one or more energy patterning devices/mirrors (DMD 2) by recycling the rejected beam energy using beam shaping optics (the beam energy rejected by DMD 2 is recycled by using beam optical shaping elements 62a, 62b, 63-65, and 26 and reused by DMD 2: C2, L16-22, C6, L23-53, claim 5, and Fig. 7) for the benefits of improving light efficiency (C2, L16-22).

In an analogous art, inventions directed to improving efficiency of energy systems, Jain teaches to include a rejected energy handling device (29) configured to reuse beam energy rejected by one or more energy patterning devices/mirrors (mask 212) by recycling the rejected beam energy using beam shaping optics (the beam energy rejected by mask 212 is recycled by using beam shaping optics within the chamber of the homogenizer and reused by mask 212) for the benefits of improving light efficiency (P0055, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kito and/or Jain with those of Benda by including a rejected energy handling device configured for reusing beam energy rejected by the one or more energy patterning devices by  recycling the rejected beam energy using beam shaping optics for the benefit(s) of improving energy efficiency as suggested by Kito and Jain. 
Regarding claims 3 and 17, Benda further discloses wherein the build platform (88) is height adjustable (C4, L54-65, Figs. 1-2).
Regarding claim 8, Benda further discloses wherein the build chamber further comprises a dispensing device (90) to dispense a layer of the powdered material on a top surface of the powder bed inside the build chamber (C4, L54-65, Figs. 1-2).
Regarding claim 10, Benda further discloses a processor (30) configured to control the print head, the optical-mechanical assembly, and the build chamber to perform additive manufacturing (30 is capable of controlling all the components of the device: Fig. 1 and accompanying text).
Regarding claims 11-12, Benda further discloses/suggests wherein, in controlling the print head, the processor is configured to control an intensity, a direction, and a duration of the one or more incident beams generated by the energy source during a print process, and wherein in controlling the optical-mechanical assembly, the processor is configured to control a beam size and a coordinate of at least one of the one or more incident beams on a top surface of the powder bed inside the build chamber during a print process (30 is capable of controlling all elements of  the print head and scanning mirrors 60 and 62, and therefore, 30 is capable of controlling all the parameters of the incident beam(s) including power, intensity, direction, duration: Fig. 1, Figs. 7-12 and accompanying text). Additionally, since the claimed optical characteristics of the beam(s) are known controllable/optimizable process parameters that impact sintering results, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination by driving/controlling the print head and the optical-mechanical assemblies to control the optical characteristics (e.g. intensity, direction, duration, size/focus, and/or a coordinate/position) of the beam(s) for the benefit(s) of adjusting/optimizing sintering result(s) (e.g. size, shape, depth, and location of sintered powder).
Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda (US 5393482) in view of Kito (US 6862108) and/or Jain (US 20020130279) as applied to claims 1 and 14 above, and further in view of Stonesmith (US 20070077323) and/or Mironets (US 20130193620). All references are of record. 
Regarding claims 4 and 20, the combination fails to disclose wherein at least one build chamber is configured to accommodate a side removal of the build platform.
In the same field of endeavor, additive manufacturing apparatuses, Stonesmith teaches to provide a lateral door (16, 17) to each chamber (12, 13) for the benefit(s) of facilitating/automating removal of the build platform (P0050 & F1). 
In the same field of endeavor, additive manufacturing apparatuses, Mironets teaches to provide a lateral door (20 and/or 38) to build chamber (12) for benefit(s) of facilitating the feeding/removal of build platform (22) and/or removal of printed 3D object (P0029, P0034, P0039 & F1-4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Stonesmith and/or Mironets by providing at least one movable side door/wall to at least one of the build chambers for the benefit(s) of enabling side removal of the build platform and/or printed object from the build chamber(s) and/or facilitating maintenance of the build chamber and/or the build platform.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda (US 5393482) in view of Kito (US 6862108) and/or Jain (US 20020130279) as applied to claim 1 above, and further in view of Keremes (US 2013/0101746) and/or Krueger (US 2018/0079033). All references are of record. 
Regarding claim 5, the combination fails to disclose wherein at least one of the plurality of build chambers further comprises a thermal regulation system comprising a heating/cooling device embedded in the platforms and at least one wall of the build chambers. 
In the same field of endeavor, additive manufacturing apparatuses, Keremes teaches to embed a plurality of heating sources (46) within the walls of a build chamber (12) for the purpose(s) of maintaining the entire build chamber at a desired temperature (P0038, F1) and to embed a heating means/sources (50) within the build platform (34) for the benefit of maintaining the build platform and/or the 3D object at a desired temperature (P0040 & F1).
In the same field of endeavor, additive manufacturing apparatuses, Krueger teaches to embed heating devices (23) within the walls (24) forming a build chamber (22) and in the build platform (20) for the benefit(s) of enabling preheating (P0035-P0036 & F1).
Since Benda teaches to enable/improve temperature control in the build chamber, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Keremes and/or Krueger by embedding a plurality of heating/cooling devices/sources within the build platforms and at least one walls of the build chambers for the benefit(s) of enabling/enhancing temperature control of the build chamber, the build platform, and/or the printed 3D object at a desired temperature.
Regarding claim 7, Krueger further teaches to include insulating material/structure (26) built into the one or more walls (24) of the build chamber for the benefit(s) of preventing heat loses and/or enhancing temperature control (P0024, P0028-0029, P0042, and F1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Krueger by adding an insulating or low thermal-conductivity material built into the one or more walls of the build chamber for the benefit(s) of preventing heat transfer/losses to the external environment and/or enhancing temperature control within the build chamber.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda (US 5393482) in view of Kito (US 6862108), Jain (US 20020130279), Keremes (US 2013/0101746) and Krueger (US 2018/0079033) as applied to claim 5 above, and further in view of Low (US 2003/0222066) and/or Diekmann (US 2011/0252618). All references are of record. 
Regarding claim 6, the combination fails to disclose embedded temperature sensors.
In the same field of endeavor, additive manufacturing apparatuses, Low teaches to embed temperature sensors (12 and 12’) within a build platform (22) (P0012-0013, P0015, and F1) for the benefit(s) of determining the temperature of the build platform accurately (P0005) and/or improving temperature control (P0014 & P0016).
In the same field of endeavor, additive manufacturing apparatuses, Diekmann teaches to embed heating elements, cooling elements as well as temperature sensors in at least one wall of a build chamber for the benefit(s) of enhancing temperature control (P0023-0025 & F4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Low and/or Diekmann by incorporating/embedding a plurality of temperature sensors in build platforms and the wall(s) of the build chambers for the benefit(s) of determining the actual temperature of platform and the wall(s) accurately and/or enhancing the temperature regulation/control. 
Claim(s) 9, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda (US 5393482) in view of Kito (US 6862108), Jain (US 20020130279) as applied to claims 1 and 14 above, and further in view of Higashi (US 20100233012) and Haynes (US 20160193695). All references are of record. 

Regarding claims 9, 16 and 18-19, Benda’s build platform (88) is capable of being set to a desired height via motor (80) and are expected to be set at a fixed height at least when the optical-mechanical assemblies are moved/operated … to focus and direct the incident beams onto a top surface of the powder bed inside the build chamber (C4, L54-65, Figs. 1-2; build platforms are not vertically moved during sintering of individual powder layers).
The combination does not teach that that the optical-mechanical assembly is movable in a vertical direction. 
In the same field of endeavor, additive manufacturing apparatuses, Higashi teaches to use an optical-mechanical assembly (37) comprising optical movable components (mirrors and lens), wherein the optical-mechanical assembly (37) is vertically movable to focus and direct an incident beam onto a top surface of a  powder bed (12) inside a build chamber (not shown) for the benefit(s) of enhancing beam scanning, controlling the diameter of the incident beam at the build surface and/or reducing machining time (P0024, P0031-0033 & F9A-10C).
In the same field of endeavor, additive manufacturing apparatuses, Haynes teaches that the option of raising/lifting the laser source/optics (24) while maintaining  build platform (36) “fixed” within build chambers (30A-N) is equivalent/interchangeable to the option of lowering the build platform while maintaining the laser beam(s) at a fixed height (P0015 & F1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Higashi and Haynes by configuring/enabling movement of at least one optical-mechanical assembly in the vertical direction instead of moving the build platform in the vertical direction for the benefit(s) of avoiding the undesirable effects/inconveniences resulting from vertically moving the build platform while retaining the desired “focusing of the beam”, enhancing melting/scanning accuracy, controlling the diameter/focus of the incident beam at the top surface of the powder bed, and/or reducing machining time. Furthermore, since the skill artesian would have recognized/envisioned that the cost/complexity of vertically moving of the optical-mechanical assembly (i.e. smaller/lighter elements) is less than the cost/complexity of vertically moving the build platform (i.e. larger/heavier element + weight of powder bed) to maintain/control the irradiation height or beam size/diameter for individual powder layers, the proposed modification is deemed obvious and within one of ordinary skill in the art. See MPEP § 2143 I B.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benda (US 5393482) in view of Kito (US 20020130279) and Jain (US 20020130279) as applied to claim 10 above, and further in view of Keremes (US 20130101746), Krueger (US 20180079033), Diekmann (US 20110252618), and Higashi (US 20100233012). All references are of record. 
Regarding claim 13, the combination fails to disclose wherein at least one of the plurality of build chambers further comprises a thermal regulation system comprising a heating/cooling device embedded in the platforms and at least one wall of the build chambers. 
In the same field of endeavor, additive manufacturing apparatuses, Keremes teaches to embed a plurality of heating sources (46) within the walls of a build chamber (12) for the purpose(s) of maintaining the entire build chamber at a desired temperature (P0038, F1) and to embed a heating means/sources (50) within the build platform (34) for the benefit of maintaining the build platform and/or the 3D object at a desired temperature (P0040 & F1).
In the same field of endeavor, additive manufacturing apparatuses, Krueger teaches to embed heating devices (23) within the walls (24) forming a build chamber (22) and in the build platform (20) for the benefit(s) of enabling preheating (P0035-P0036 & F1).
In the same field of endeavor, additive manufacturing apparatuses, Diekmann teaches to embed heating elements, cooling elements, as well as temperature sensors within at least one wall of a build chamber for the benefit(s) of enhancing temperature control (P0023-0025 & F4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Keremes, Krueger and/or Diekmann by embedding a plurality of heating/cooling devices/sources in the build platforms and in at least one walls of the build chambers, using the plurality of embedded heating/cooling devices/sources a thermal regulation system and controlling the thermal regulation system for the benefit(s) of enabling/enhancing temperature control of the build chamber, the build platform, and/or the printed 3D object at a desired temperature.
The combination applied above does not explicitly/necessarily disclose the claimed distance control between the build surface and optical-mechanical assembly. 
 In the same field of endeavor, apparatuses for additive manufacturing, Higashi teaches to use an optical-mechanical assembly (37) comprising optical components (mirrors and lens), wherein the optical-mechanical assembly (37) is vertically controllable such that a distance (H) between the optical-mechanical assembly (37) and a top surface of the powder bed (12) is controllable for the benefit(s) of enhancing beam scanning, controlling the diameter of the incident beam at the build surface and/or reducing machining time (P0024, P0031-0033 & F9A-10C).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of the combination in view of Higashi by enabling/configuring the apparatus to control a distance from a top surface of the respective powdered bed to a corresponding one of the optical-mechanical assemblies during a print process for the benefit(s) enhancing beam scanning, controlling the diameter of the incident beam at the build surface and/or reducing machining time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743